t c summary opinion united_states tax_court john f and susan d meyer petitioner v commissioner of internal revenue respondent docket no 8471-06s filed date john f meyer and susan d meyer pro sese joe p wilson for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a timely notice_of_deficiency to petitioners initially respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax respondent reasoned that the expenses claimed on petitioners’ form_1040 u s individual_income_tax_return were not deductible by them because they were incurred by a corporation and could only be claimed on a form_1120 u s_corporation income_tax return respondent reduced the deductions claimed on petitioners’ schedule c profit or loss from business by dollar_figure prior to trial respondent filed a motion for leave to file an answer seeking to correct the amount of the deficiency by decreasing it to dollar_figure respondent represented that the notice_of_deficiency had failed to disallow the entire amount of petitioners’ schedule c deductions rather they should have been reduced by dollar_figure respondent also inconsistently included in petitioners’ income dollar_figure of schedule c gross_receipts which triggered self- employment_taxes in his answer respondent conceded that petitioners did not owe self-employment taxes the issue for decision is whether petitioners are entitled to deduct the dollar_figure in expenses reported on their schedule c background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioners resided in orange california john f meyer petitioner is an engineer and software developer petitioner developed a unique bill payments system the technology that involved the application of a bar code to a billhead that had a in billion to in billion error rate while normal bar codes have an error rate of in million or in million in date petitioner and his partner organized pacific payment systems inc pps to be a sales and marketing company that was going to offer a bill payment service to the unbanked underserved in anticipation of a funding commitment they hired the duane morris law firm to form pps negotiate deals and interpret any financing proposals the first funding commitment fell through thereafter petitioner on behalf of pps submitted a business proposal to the u s postal service seeking a sponsorship in that fell through a commitment in date fell through they did not dissolve pps and it subsequently operated as a going concern in and the contract with the duane morris law firm was adopted by pps by a resolution dated date petitioner was a director and the chief financial officer of pps he did not work for any other entity in and he spent his time developing the technology and organizing pps petitioner assigned his interests in the technology to pps in and it was not patented until discussion burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof is shifted to the commissioner when he seeks to raise a new_matter which is defined as a new assertion that does not simply narrow the issue raised in the deficiency_notice and either alters the amount of the original deficiency or requires the presentation of different evidence see rule a 58_tc_895 50_tc_478 28_tc_54 24_tc_179 where the new assertion merely clarifies or develops the original determination’s basis without increasing the deficiency amount the burden_of_proof does not shift to the commissioner see 408_f3d_26 1st cir affg tcmemo_2004_39 112_tc_183 93_tc_500 61_tc_744 mcspadden v commissioner supra respondent’s new position which seeks to increase the disallowance of petitioners’ schedule c deductions from dollar_figure to dollar_figure and to exclude the dollar_figure in schedule c gross_receipts on the ground that the items were reportable by pps falls in this latter category--it merely clarifies or develops the original determination the theory in the amended answer is the same as in the notice_of_deficiency ie the income and deductions were reportable by pps it does not increase the deficiency amount and it does not require the presentation of new evidence therefore the burden is not shifted to respondent the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may also be shifted to respondent where the taxpayer introduces credible_evidence with respect to such issue sec_7491 petitioner has not alleged that sec_7491 applies however we need not decide whether the burden shifted to respondent pursuant to sec_7491 because our analysis is based on the record before the court and not on who bears the burden_of_proof the corporation as a separate taxable entity petitioner contends that he properly deducted the expenses claimed on his schedule c because pps was a mere shell it had no assets and he received no benefit from the corporate form or the expenditures he made generally a corporation is a taxable entity separate from its shareholders in 319_us_436 the supreme court stated the doctrine_of corporate entity fills a useful purpose in business life whether the purpose is to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator’s personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business the corporation remains a separate taxable entity fn ref omitted consequently a shareholder is not entitled to a deduction for the payment of corporate expenses 308_us_488 rather the corporate expenditures that were not reimbursed constitute capital contributions and increase the cost_basis of the shareholder’s stock to the extent that they can be substantiated see 20_tc_332 affd 224_f2d_547 9th cir the courts have also recognized exceptions to the general_rule in moline props inc v commissioner supra pincite the supreme court also stated that the corporate form may be disregarded when it is determined that the corporation is a sham or unreal and the court has recognized that if the corporation is merely an empty shell which has no assets and has not conducted any business activity then it is not a separate taxable entity 54_tc_584 see also barker v commissioner tcmemo_1993_280 citing 596_fsupp_574 w d wis and blue flame gas co v commissioner supra but a taxpayer’s claim that his corporation should be disregarded will be closely scrutinized 66_tc_12 affd without published opinion 553_f2d_94 2d cir and a taxpayer’s choice to adopt the corporate form because of its advantages also requires the acceptance of its tax disadvantages see 287_us_415 whether a corporation is organized for a business_purpose or carries on substantial business activity is determined from the facts and circumstances of each case see strong v commissioner supra pincite 60_tc_569 47_tc_596 affd per curiam 400_f2d_584 9th cir bystry v united_states supra pincite the court has stated that the degree of corporate purpose and activity requiring recognition of the corporation as a separate_entity is extremely low strong v commissioner supra pincite the determination of whether a corporation is doing business is not necessarily dependent on the quantum of business and the business activity may be ‘minimal ’ id quoting 431_f2d_227 5th cir the court finds that pps was in existence and as such it is a separate taxable entity for the following reasons pps served its organizational purpose in that a potential investor required its formation before he would invest in it held itself out as actively_engaged_in_business when it submitted a business proposal to the u s postal service and actively sought other investors in it adopted a contract with a law firm in to negotiate and interpret agreements with investors so that it could obtain venture capital it applied for and received an employer_identification_number in it opened a bank account and the record contains invoices for purchases of machinery and equipment that were issued in pps’s name and dated february and may and which were paid_by company checks or credit cards because petitioners have not proven that any of the dollar_figure in schedule c expenses were paid_or_incurred by petitioner in his individual capacity rather than by pps and the court has determined that pps was a separate taxable entity it follows that petitioners are not entitled to deduct the expenses claimed on the schedule c attached to their joint federal_income_tax return accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
